Matter of Shi Lun Dai (Commissioner of Labor) (2019 NY Slip Op 01693)





Matter of Shi Lun Dai (Commissioner of Labor)


2019 NY Slip Op 01693


Decided on March 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 7, 2019

526249

[*1]In the Matter of the Claim of SHI LUN DAI, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: February 8, 2019

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ.


Shi Lun Dai, Bayside, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 2017, which ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Egan Jr., J.P., Lynch, Clark, Mulvey and Devine, JJ., concur.
ORDERED that the decision is affirmed, without costs.